                                                                              FILED
                                                                       2020 SEP 17 PM 12:43
                                                                             CLERK
                                                                       U.S. DISTRICT COURT

                    IN THE UNITED STATES DISTRICT COURT

                    DISTRICT OF UTAH, CENTRAL DIVISION




UNITED STATES OF AMERICA,                         Case No. 4:20-cr-00114 DN

                     Plaintiff,                   WRIT OF HABEAS CORPUS AD
                                                  PROSEQUENDUM
v.

JOHN ROBERT KRAMPF,

                     Defendant.




       TO: THE UNITED STATES MARSHAL FOR THE DISTRICT OF UTAH OR
       ANY OTHER UNITED STATES MARSHAL, OR TO ANY AGENT OF THE
       FEDERAL OR STATE GOVERNMENT, AND TO ANY AUTHORIZED
       OFFICER IN WHOSE CUSTODY DEFENDANT MAY BE HELD:

       The Court orders that you bring defendant, JOHN ROBERT KRAMPF, now being

confined in the Kane County Jail, to the United States District Court for the District of

Utah before Magistrate Judge Paul Kohler, on September 18, 2020, to appear on video

from the Washington County Jail upon charges pending in the above-entitled case and for

final disposition at a later date. The Court further orders that you hold defendant at all

times in your custody as an agent of the United States of America and, after the

conclusion of the proceedings and final disposition of the above-entitled case, you return

                                              1
defendant to the institution where defendant was confined and make a return upon this

Writ.


        Dated this 17th day of September, 2020.




                                         ______________________________________
                                         PAUL KOHLER




                                            2
